Citation Nr: 1604753	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-06 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Whether new and material evidence has been received to reopen the previously denied claim for fungal infection of the feet. 

(A separate decision will be provided under separate cover for additional issues.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran is represented by an attorney regarding other issues on appeal, but the attorney has expressly limited the scope of his representation to that issue.  The Veteran submitted a properly executed power of attorney for The American Legion for the issues listed on the first page for this appeal in March 2013.  See 38 C.F.R. §§ 14.626, 14.631 (2015).  As such, separate decisions are required on these issues.  

In October 2014, the Board remanded this matter because there was an indication that records pertaining to the issues on appeal had not been associated with the paper or electronic portions of the claims file that were available for review by the Board.  The file is now entirely contained in VA's electronic processing systems, known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, this appeal must again be REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the last Board remand the claims file only included the July 2011 rating decision, March 2013 VA Form 9 (substantive appeal) and attachment, and the March 2013 VA 21-22 appointment of representative as pertinent to the current claims for service connection for flat feet and a fungal condition of the feet.  

VA's internal tracking system indicates that, after the July 2011 rating decision, VA received a notice of disagreement for these two issues on July 25, 2011; a statement of the case (SOC) was provided on February 13, 2012; and the Veteran submitted his VA Form 9 in March 2013.  Upon remand, the AOJ associated a temporary file with the electronic claims file, as indicated in a March 2015 supplemental statement of the case (SSOC).  Documents pertinent to the feet issues were associated with the claims file, including but not limited to the Veteran's 2009 claim for such conditions, notification letters and a VA examination in 2011, medical records and other evidence and information.  Nevertheless, the Board has conducted a thorough review of all entries in Virtual VA and VBMS, and the notice of disagreement and SOC for these matters have not been associated with the claims file to date.  

The Board again attempted to obtain the outstanding documents from the AOJ, with no success.  Due process requires a SOC for the issues on appeal, which sets for the pertinent laws and regulations and explains the reasons for the denial of the benefits sought, before the Board may make a determination in this matter.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the case must be remanded for the AOJ to associate the Veteran's 2011 notice of disagreement and the February 2012 SOC with the claims file.  If those documents cannot be located, the AOJ should request the Veteran to provide copies, or issue a new SOC if needed.

Further, in March 2015, the Veteran submitted a response to the March 2015 SSOC, indicating that he had no new medical evidence to submit, but summarizing his arguments and providing copies of prior treatment records from 1970 and 1978.  The AOJ should readjudicate this appeal with consideration of these issues for due process.  As the Veteran already submitted a timely substantive appeal, the case should be returned to the Board after completion of these due process matters.  

Finally, the Board notes that, because the Veteran has a different representative for the issues pertaining to his feet conditions than from his increased rating appeal, which necessitates a separate Board decision, any SOC and SSOC for the feet conditions should also only be sent to the representative for that appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should locate and associate with the claims file the Veteran's 2011 notice of disagreement and the February 2012 SOC regarding the issues of flat feet and fungal infection of the feet.  If those documents cannot be located, the AOJ should notify the Veteran of the efforts made and any further efforts that will be made, and request the Veteran to provide copies if such documents.  

If a copy of the SOC is not available, the AOJ should issue a new SOC for these issues that sets forth the pertinent laws and regulations and reasons for the denial.  

2.  The AOJ should also adjudicate the Veteran's claims with consideration of the arguments and records submitted in March 2015, and any other evidence or information received after the last SSOC, regarding his feet.  

Because the Veteran has a different representative for the issues pertaining to his feet conditions than from his increased rating issues appeal, any SOC or SSOC for the feet conditions should also only be sent to the appointed representative for that appeal.  Then, if the benefits sought remain denied, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

